third party communication date of communication month dd yyyy cca_2014072311161101 id uilc number release date from sent wednesday date am to cc bcc subject re bankruptcy of parent the disregarded_entity de partner and the parent are treated as one and the same for income_tax_liability the de has no separate several_liability because it is a flow-through_entity thus we can only assess the parent and other taxable subsidiaries based on the above we would have to send a converted item notice_of_deficiency to the parent in order to assess the converted partnership items
